          Case 2:19-cv-01366-MPK Document 47 Filed 07/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ALEXANDER RHODES,                               :       CIVIL DIVISION
                                                 :
                 Plaintiff,                      :
                                                 :       Civil Action No.: 2:19-cv-01366
         v.                                      :
                                                 :
 NICOLE PRAUSE and LIBEROS LLC,                  :
                                                 :
                 Defendants.                     :



                  DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

       AND NOW COME THE DEFENDANTS, Nicole Prause, Ph.D. (“Dr. Prause”) and

Liberos, LLC (“Liberos”), by and through their undersigned counsel, and file the within Motion

for Protective Order, and, in support thereof, respectfully state as follows.

       Dr. Prause and Liberos incorporate by reference their Brief in Opposition to Plaintiff’s

Motion to Compel Discovery, which has been filed contemporaneously herewith.

       In further support of their Motion, Dr. Prause and Liberos state that this Court has provided

the parties a limited period of time to conduct focused on the question of whether this Court has

in personam jurisdiction over Dr. Prause and Liberos. See this Court’s Order of May 15, 2020

(ECF No. 34). The few discovery requests propounded by Plaintiff that seek information relevant

to the question of personal jurisdiction necessarily involve private and discrete personal

information that will have little, if any, relevance on the merits of his claims.

       Dr. Prause and Liberos timely responded to Plaintiff’s discovery requests, objecting to

those that were not relevant to the question of personal jurisdiction, and, without waiving any of

their objections, agreed to produce documents responsive to questions relating to their contacts

with Pennsylvania, subject to an agreed upon Protective Order.



                                                     1
          Case 2:19-cv-01366-MPK Document 47 Filed 07/28/20 Page 2 of 3




        Counsel for the parties had communicated by telephone and email over the following

weeks, because Plaintiff would not agree to a Protective Order that provided for sensitive

documents to be produced for “Attorneys Eyes Only.”

        After the filing of Plaintiff’s Motion to Compel (ECF No. 43) last week, counsel have

remained in contact and have discussed the ideal of allowing for redactions to shield sensitive data

in documents exchanged during this limited phase of discovery. Because counsel have not been

able to agree to the language of such an Order, Defendants are submitting the attached Order

unilaterally.

        WHEREFORE, Defendants respectfully request that this Honorable Court issue the within

proposed Protective Order to govern discovery that will be exchanged during the limited period of

discovery on the question of the Court’s in personam jurisdiction over Dr. Prause and Liberos.



                                                             Respectfully submitted,

                                                             CIPRIANI & WERNER, P.C.

                                                     By:     /s/ William B. Pentecost, Jr.
                                                             William B. Pentecost, Jr.
                                                             Pa. I.D. No. 78054
                                                             650 Washington Road, Suite 700
                                                             Pittsburgh, PA 15228
                                                             (412) 563-2500
                                                             wpentecost@c-wlaw.com

                                                             Counsel for Defendants




                                                 2
         Case 2:19-cv-01366-MPK Document 47 Filed 07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such to all counsel of record.

                                                     /s/ William B. Pentecost, Jr.
                                                     William B. Pentecost, Jr.

                                                     Counsel for Defendants
